                                                                                    Exhibit
10.58



FIFTH LEASE MODIFICATION


THE LEASE AGREEMENT, dated January 28, 2003, and modified thereafter, by and
between AMERICAN CENTER LLC (“Landlord”), a Michigan Limited Liability Company,
and LDMI TELECOMMUNICATIONS INC. (“Tenant”), a Michigan Corporation, for Suites
400, 500, 1660 & 1680 consisting of 43,373 rentable square feet and Storage
Space #7 and #8 consisting of 250 square feet (the “Premises” or “demised
premises”) in the AMERICAN CENTER (the “Building”) 27777 Franklin Road,
Southfield, Michigan 48034 (the “Project”) is hereby modified as follows:





1.  
Tenant Monument Signage - During the term of the Lease, Landlord shall permit
Tenant to add, at Tenant’s sole cost and expense, Tenant’s name (the “Tenant
Monument Signage”) to the exterior monument sign (the “Project Monument”).
Tenant shall pay Landlord Two Hundred Fifty and 00/100 Dollars ($250.00) per
month as Additional Rent for the Tenant Monument Signage. Landlord reserves the
right to prescribe the position, size, color, lettering style, and any graphics
or logos for the Tenant Monument Signage on the Project Monument. Furthermore,
Landlord reserves the right at any time to relocate the position of the Tenant
Monument Signage anywhere on the Project Monument. In the event Landlord elects
to such relocation then Landlord shall relocate the Tenant Monument Signage at
is sole cost and expense. At the expiration of the Lease term, Tenant will, at
its sole cost and expense, remove the Tenant Monument Signage (whether or not
Landlord has ever relocated it) from the Project Monument and pay the cost of
restoration with respect to any damage or color change to the Project Monument
arising from the removal of the Tenant Monument Signage.






2.  
Tenant’s Designated Parking Spaces - Tenant shall lease one (1) additional
Designated Parking Space at an increase of additional rent of $75.00, for a
total of eleven (11) Designated Parking Spaces.






3.  
The monthly Base Rent shall be as follows:



Date
Office Space
Storage Space
Satellite Dish
Monument Signage
11 Designated Parking Spaces
Total Monthly Base Rent
Total Rent for the Period
2/1/05 - 5/31/05
$76,806.36
$239.58
$300.00
$250.00
$825.00
$78,420.94
$313,683.76
6/1/05 - 5/31/06
$78,613.57
$250.00
$300.00
$250.00
$825.00
$80,238.57
$962,862.84
6/1/06 - 5/31/07
$82,227.98
$260.42
$300.00
$250.00
$825.00
$83,863.40
$1,006,360.80
6/1/07 - 5/31/08
$84,035.19
$270.83
$300.00
$250.00
$825.00
$85,681.02
$1,028,172.24
6/1/08 - 5/31/09
$85,842.40
$281.25
$300.00
$250.00
$825.00
$87,498.65
$1,049,983.80
6/1/09 - 5/31/10
$87,649.61
$291.67
$300.00
$250.00
$825.00
$89,316.28
$1,071,795.36
6/1/10 - 5/31/11
$89,614.28
$302.08
$300.00
$250.00
$825.00
$91,291.36
$1,095,496.32
6/1/11 - 5/31/12
$91,264.03
$312.50
$300.00
$250.00
$825.00
$92,951.53
$1,115,418.36
6/1/12 - 5/31/13
$93,071.23
$322.92
$300.00
$250.00
$825.00
$94,769.15
$1,137,229.80
6/1/13 - 11/30/13
$93,071.23
$322.92
$300.00
$250.00
$825.00
$94,769.15
$568,614.90
 
 
 
 
 
 
Aggregate
$9,349,618.18






4.  
Non-Disclosure - Tenant will not record this Fifth Lease Modification or a
memorandum hereof, and will not otherwise disclose the terms of this Fifth Lease
Modification to anyone other than its attorneys, accountants or employees who
need to know of its contents in order to perform their duties for Tenant. Any
other disclosure will be an event of Default under the Lease. Tenant agrees that
Landlord shall have the right to publish a "tombstone" or other promotional
description of this Fifth Lease Modification.



Except as hereinabove specifically provided to the contrary, all of the
remaining terms, covenants, and agreements contained in said Lease, and all
modifications thereafter, shall remain in full force and effect and shall be
applicable to the Premises as described in said Lease is hereby acknowledged,
ratified, and confirmed by the parties hereto.




LANDLORD:   
 
TENANT:
AMERICAN CENTER LLC, a Michigan Limited Liability Company
 
LDMI TELECOMMUNICATIONS, INC., a Michigan Corporation
By: Southfield Office Manager, Inc.
   
By:
 /s/ Paul Stodulski  
By:
 /s/ Michael Mahoney
Printed:
Paul Stodulski
 
Printed:
 Michael Mahoney
Its:
Secretary
 
Its:
 CFO
Date:
 2-1-05  
Date:
 2-1-05






